DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 Response to Amendment
In response to the amendment received February 10, 2022:
Claims 1-15 are pending.
The core of the previous rejection is maintained with a newly cited reference, Yoo et al. (US 2016/0172671), in light of the amendment. 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841) in view of Yoo et al. (US 2016/0172671).
Regarding Claim 1,	Kwak et al. teaches a positive electrode active material (Abstract) including lithium transition metal oxide particles and conductive oxide 
Kwak et al. does not teach the doping element (i.e. M element) is one of Ce, Ti, Al, Zn and B.
However, Yoo et al. teaches a cathode (i.e. positive electrode) active material comprising lithium cobalt oxide particles (Para. [0074]), wherein the particles are doped with transition metals such as Ti or B (i.e. M is Ti or B) (Para. [0052], [0074]) in amount ranging from 500 to 3,000 ppm (within the claimed M element range) (Para. [0053]) wherein the active material particle includes Ti (Para. [0019-0020]) and may have a concentration gradient of Ti or B wherein a concentration increases between the central 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dopant of Kwak to incorporate the teaching of the dopant of titanium or boron as taught by Yoo et al., as it would provide an active material with a significantly increased charge/discharge capacity and output (Para. [0033])
Thus, it would be obvious for the average content of the N element per unit volume of the coating layer to be greater than the average content of the M element per unit volume of the doped layer in Kwak et al. as modified by Yoo et al. as the content of the conductive oxide particles and composite particles (i.e. N and M elements) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior (Kwak et al. -- Col. 10, lines 48-58) (regarding the Ti or B element, see Yoo et al. – Para. [0019-0021]), and since the coating layer is on the outer surface, it would be obvious that average content per volume of N element in the coating layer would be greater than average content of M element per volume of the doped layer. The content amounts in Kwak et al. as modified by Yoo et al. overlap with the amounts in the claimed range, thus the average content of the N element could be 2,000 ppm (Kwak et al. -- Col. 8, lines 51-54) and the average content of the M element is 500 ppm (Yoo et al. – Table 3, Example 1) (i.e. the average content of the N element per unit volume of the coating layer is greater than the average content of the M element per unit volume of the doped layer). In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 	Kwak et al. does not explicitly teach a method of preparing the positive electrode active material comprising mixing a transition metal source with a lithium source to obtain matrix particles of an active material. 
However, the limitation regarding the method of preparing the positive electrode active material is a product by process limitation. The manner in which the product is formed (via the method of preparing the positive electrode active material as claimed comprising various mixing and sintering treatments) is a product by process limitation which does not further limit the claimed product formed. Thus, the method does not limit the positive active material. 
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 
Regarding Claim 2, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in claim 1 as explained above.
	Kwak et al. teaches a positive electrode active material wherein the formula can be:
	Li(1+a)Ni(1-a-b)Mn(b)Co(c)M’(s)M’’(v)O2 (Col. 8, lines 55-67, Col. 9 lines 1-3)
	where 0≤a<0.2 (overlapping with the range of “a” in the instant claim), the Mn formula content is 0≤b≤0.5 (overlapping with the instant claim range of z), the Co formula content is 0≤c≤0.5 (overlapping with the instant claim range of y) and the Ni formula content is 1-b-c, thus ≥ 0 and ≤ 1 (thus overlapping with the instant claim range of x) wherein M’ can be Zr, Mg, Ca (i.e. the same elements as M), 0≤s≤0.2 (thus overlapping with the instant claim range of b), M’’ can  be Ca, Mg, Ti, B, or Zr (i.e. the same elements as N) 0≤v≤0.2 (thus overlapping with the instant claim range of c) and e = 0, d = 0 (Col. 8, lines 55-67, Col. 9 lines 1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 3, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention according to claim 2 as explained above.
Kwak teaches the Ni formula content is 1-b-c, thus ≥ 0 and ≤ 1 (thus overlapping with the instant claim range of x) (Col. 8, lines 55-67, Col. 9 lines 1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak further teaches wherein the coating layer has a thickness of about 1 nm to 100 nm (i.e. 0.001 to 0.1 micrometers, lying within the claimed range) (Col. 5, lines 44-50).
Regarding Claim 5, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak teaches wherein the surface modifier, which are the composite particles (Col. 11, lines 38-46) (i.e. doping element, or M element) is preferably present in amount of 400 to 10000 ppm (Col. 11, 66-67 and Col. 12, lines 1-2), wherein the content of the N element in the coating layer is about 50 ppm to 30000 ppm (i.e. overlapping with the claim of the instant range) (Col. 8, lines 51-54) and therefore, the sum would range from 450 to 40000 ppm and the average particle diameter of the positive active material is about 3 to 30 micrometers (Col. 6, lines 44-45), thus, the ratio of the sum of the content of the M and N element to the average particle diameter of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 6, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. teaches a coating layer containing an oxide containing Ti and B (i.e. N element) (Col. 8, lines 46-50).
Kwak et al. does not teach the doping element (i.e. M element) is one of Ce, Ti, Al, Zn and B.
However, Yoo et al. teaches a cathode (i.e. positive electrode) active material comprising lithium cobalt oxide particles (Para. [0074]), wherein the particles are doped with transition metals such as Ti or B (i.e. M is Ti or B) (Para. [0052], [0074]) wherein the active material particle includes Ti (Para. [0019-0020]) and may have a concentration gradient of Ti or B wherein a concentration increases between the central portion and the surface portion (Para. [0021]) (i.e. a content of M element gradually decreases from an outer surface of the active material bulk particles towards a core direction) and thus M and N element could both be the same, as they are both Ti or B in Kwak et al. as modified by Yoo et al. and the content of the conductive oxide particles and composite particles (i.e. N and M elements) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior (Kwak et al. -- Col. 10, lines 48-58 & Yoo et al. – Para. [0021]). See the 
Regarding Claim 10, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. further teaches wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 11, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. further teaches wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak teaches a positive electrode, wherein a positive electrode mixture slurry is coated on a Al current collector and dried, then roll pressed (i.e. forming a positive 
Regarding Claim 15, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. teaches a lithium secondary battery (Col. 2, lines 59-62), a positive electrode, a negative electrode, and a separator (Col. 12, lines 30-33) an electrolyte (Col. 14, lines 21-26) and wherein the slurries forming the electrodes are roll pressed (Col. 15, lines 6-30), thus it would be obvious to one of ordinary skill in the art that the electrodes formed are sheets (i.e. plates).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841) in view of Yoo et al. (US 2016/0172671) as applied to claim 1 above, and further in view of Yura et al. (US 2015/0086787).
Regarding Claim 7, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Kwak et al. does not teach an aspect ratio of the primary particles.

It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 7 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 9, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 7 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841) in view of Yoo et al. (US 2016/0172671) as applied to claim 1 above, and further in view of Ham et al. (US 2018/0205084).
Regarding Claim 12, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
The combination of the amount of residual lithium as taught by Ham et al., with the positive active material Kwak et al. would yield the predictable result of a positive electrode active material having electronic conductivity and lithium ion transfer capability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the amount of residual lithium as  Kwak et al. to incorporate the teaching of the amount of residual lithium on the surface of the positive active material of Ham et al., as it would result in the electrode active material with a complete layered structure (Para. [0140]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 13, Kwak et al. as modified by Yoo et al. teaches all of the elements of the invention in to claim 12 as explained above.
Kwak et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
See the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729